Name: 95/121/EC: Council Decision of 3 April 1995 appointing two members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  EU institutions and European civil service;  executive power and public service
 Date Published: 1995-04-12

 Avis juridique important|31995D012195/121/EC: Council Decision of 3 April 1995 appointing two members of the Committee of the Regions Official Journal L 082 , 12/04/1995 P. 0025 - 0025COUNCIL DECISION of 3 April 1995 appointing two members of the Committee of the Regions (95/121/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198 A thereof, Having regard to the Council Decision of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas one member's seat and one alternate member's seat have become vacant on the Committee of the Regions following the resignations of Mr Aldo Blaise and Mr Alex How Choong, which were notified to Council on 14 December and 10 November 1994 respectively; Having regard to the proposal from the French Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Alex How Choong is hereby appointed a member of the Committee of the Regions in place of Mr Aldo Blaise, and Mr Michael Chalono is hereby appointed an alternate member of the Committee of the Regions in place of Mr Alex How Choong for the remainder of their term of office, which runs until 25 January 1998. Done at Luxembourg, 3 April 1995. For the Council The President J. TOUBON